Exhibit Certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 and pursuant to Rule 13a-14b) and Rule 15d-14(b)(17 CFR240.15d-14(b))under the Securities Exchange Act of 1934 and Section1350 of Chapter 63 of Title 18 of the United States Code Inconnectionwith the Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 on Form 10-QSB of Teliphone Corp.(the "Company") for the period ended December 31, 2007, as filed with the Securities and ExchangeCommission on the date hereof (the "Report"), I, George Metrakos, the Company’s Chief Financial Officer, certify, pursuant to 18 U.S.C.
